Title: To James Madison from Daniel Kincheloe, 26 May 1815
From: Kincheloe, Daniel
To: Madison, James


                    
                        Sir,
                        Clarksburg va. May 26th 1815
                    
                    Being a Connection & having some personal acquaintance with you, induces me to address you thus; My brother-in-law Genl. John G. Jackson, rather dissuaded me from Continuing in the peace establishment, which Caused me to dicline Coming forward in due time to be retained in Service—believing that vacancies will occur on account of nonacceptance, I have therefore decided on remaining in the Army, And with a reliance on my personal merit, I have taken the liberty to Solicit your interference to that effect. I have the Hon. to be very Respectfully Sir, Yr. Mo. Obt. Servt.
                    
                        Daniel KincheloeCapt. 3rd. Rifle Regt.
                    
                